Title: To James Madison from George Logan, 18 January 1813
From: Logan, George
To: Madison, James


Dear Sir
Stenton Jany: 18th: 1813
An editorial notice in the national intelligencer, “that it was intended to introduce into the Legislature, a proposition for excluding by law, foreign seamen from the public and private vessels of the UStates,” gives general satisfaction to your fellow-citizens. A few individuals among us, influenced by the basest motives, may censure every act of the Government, calculated to restore peace and prosperity to our distracted country. The clamours of such profligate characters, should not for a moment influence our public councils.
I consider the contemplated law, consistent with justice, sound policy and national honor; and therefore wish you to have the merit of recommending it to the attention of Congress. From my conversation with members of different political opinions, during my late visit at Washington, I am satisfied, it will be supported by a great majority of both Houses, particularly if proposed by yourself; as a measure of peace; on which you may negociate a treaty of friendship & commerce with Great Britain. Notwithstanding some unfavorable appearances; a peace may yet be obtained between the United States and Great Britain, equally honorable and beneficial to both countries. I speak on this subject with confidence, founded on intimate conversations with men of all parties, and in every situation of life; when last in England. Their best informed men acknowledge, that it is not the interest of their country to be at war with the United States. Should the war be protracted and the american nation, after years of bloodshed and devastation, become conquerors, qui bono? I appeal to your own accurate knowledge of history. What miseries were inflicted on Sweden by the mad ambition of Charles XII, and on France by the conquests of Lewis XIV? In the fatal war of 1756, France lost great part of the flower of its youth, more than half its current money of the kingdom—its navy commerce and credit. It was believed it was very easy to have prevented all these misfortunes by friendly negotiation, but some ambitious persons to make themselves necessary and important, plunged France into this fatal war.
A great statesman will banish war, generally terminating in the mutual destruction of nations—miserable notions of policy, which substitute vengeance, hatred jealousy & cupidity, to those divine precepts which constitute the true glory and happiness of nations. Accept assurances of my friendship
Geo Logan
